THE STATE OF M\ALNE Index No.: 2:19-CV-00558-JAW
UNITED STATES DISTRICT COURT, DISTRICT OF MAINE Filed On: 12-9-2019

U.S. BANK, NATIONAL ASSOCIATION, SUCCESSOR TRUSTEE TO BANK OF AMERICA,

NA. AS SUCCESSOR TO LASALLE BANK, N.A. AS TRUSTEE FOR THE MERRILLLYNCH AFFIDAVIT OF SERVICE
FIRST FRANKLIN MORTGAGE LOAN TRUST, MORTGAGE LOAN ASSET-BACKED

CERTIFICATES, SERIES 2007-2

-against-

HETTY N. MERRILL

state oF VA, COUNTY OF : ivtax : (Process Server): Jody Aenwovth

being duly swom, deposes and rye: | am over the age of 18 years, am not party to this action, and reside in the State of VA
That on \\z |20 at Giplom at 100 SHOCKOE SLIP , RICHMOND, VA 23219 | served the SUMMONS,
COMPLAINT AND CIVIL ACTION COVER SHEET bearing Index # 2:19-CV-00558-JAW and filed date 12-9-2019 upon CAPITAL
ONE BANK (USA), N.A.,
C J INDIVIDUAL
by personally delivering a true copy thereof to said recipient, known by deponent to be said person therein.

AGENCY / BUSINESS ENTITY
by delivering thereat 1 true copy(ies) af each to (name) (ene Norda a ¥
(capacity) _\VYA AV WA _ known by deponent to be an authorized agent of the named defendant therein.
Designated under rule : and tendering the required fee (if applicable).
{ ] SUITABLE AGE PERSON
by delivering a true copy of each to a person of suitable age and discretion, to wit: (name)
(relationship), who verified that the intended recipient actually livesAvorks at this location.
[ ] AFFIXING TO DOOR
by affixing a true copy of each to the door of said premises, which is recipients usual place of abode or employment. Deponent was
unable, with due diligence to find recipient or a person of suitable age and discretion, having called thereat on these dates and times:
1) at am/pm 2) at amipm 3) , at amipm
Deponent verified that the Defendant lived/worked at said premises with
[. ] MAILING COPY
Deponent enclosed a copy of same in a postpaid sealed wrapper marked “personal and confidential" and properly addressed to
recipient at the above address and mailed by first class mail [ ( ) and certified mail # ] by depositing
in an official depositery under exclusive care and custody of the US Postal Service in the Stateof_ soon (date)

 

 

 

DESCRIPTION P
i) OS ; Colo ~ Nite Hair: Brown : Approx. Age: BS 4 Approx. Height: 5! = , Approx. Weight: | 3 O :
Other:
[ ] WITNESS FEE
Deponent tendered to the recipient $ as traveling expenses, witness fee or other statutory fee.
[ } MILITARY SERVICE
Deponent asked the person spoken to whether the recipient is currently on active duty in the US military service or dependent on
someone who is currently on active duty in the US military service and was informed that he/she was not.
[ ] NON-SERVICE
Deponent could not sect service for the following reasons: {include attempts and reasons for non-service):

 

Signature of Process Server

 

 

DOONAN, GRAVES & LO Re SS WAL” See RETURN TO: Nationwide Court Services, Inc
100 CUMMINGS CENTER,, S ANE Pe 761 Koehler Avenue, Suite A
BEVERLY,MA 01915 “My, eng NWE ye Ronkonkoma, NY 11779

Phone: (978) 921-2670
File No, 1013.08

Ph. 631-981-4400
(NCS741308F)VM 1005847>

 
